Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ Preliminary Amendment filed on 05/06/2021.  Applicant amended claims 1-13. Claims 1-13 are presented for examination and based on current examiner’s amendment claims 1-13 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Canty Thomas (Reg. No. 44,586).


Replace previous claims with the following amended claims:

Claims: 
Claim 1 (Currently Amended):  A method for operating a modular multilevel converter (MMC), the method comprising controlling a plurality of submodules of an arm of the MMC for a plurality of subsequent periods, each of the plurality of submodules comprising a respective capacitor, wherein the controlling operation comprises, for each of the subsequent periods:
	sampling a value of a reference voltage;
	determining an integer number n of submodules of the plurality of submodules required to approximate the sampled value;
	for each submodule of a subset of the n submodules of the plurality of submodules, determining a temperature characterizing the respective submodule;
	inserting all submodules of the subset of the n submodules except for one remaining submodule;
	determining, depending on the determined temperatures, a duty ratio; and
	inserting the one remaining submodule for a duration given by the duty ratio,
	wherein a minimum temperature of the determined temperatures is identified and the duty ratio is determined depending on the minimum temperature.

Claim 2 (Previously Presented):  The method according to claim 1, wherein the temperature characterizing the respective submodule is given by a junction temperature of a switching element of the respective submodule.

Claim 3 (Previously Presented):  The method according to claim 1, wherein each submodule of the plurality of submodules comprises a switching arrangement for inserting, bypassing, or blocking the respective submodule.


	the switching arrangement of one of the plurality of submodules comprises a first switching element and a second switching element; and
	the first switching element, , and the capacitor of the respective submodule are arranged according to a half-bridge topology. 

Claim 5 (Previously Presented):  The method according to claim 4, wherein, for inserting one of the plurality of submodules, the first switching element of the respective submodule is closed and the second switching element of the respective submodule is opened, such that the capacitor of the respective submodule is charged or discharged.

Claim 6 (Currently Amended):  The method according to claim 1 further comprising:
sorting the plurality of submodules either in ascending order or in descending order with respect to voltages across the respective capacitor of each of the plurality of submodules; and
	generating a sorted list of submodules based on the sorting;
	wherein the subset of n submodules corresponds to a first n entries of the sorted list.

Claim 7 (Currently Amended):  The method according to claim 6,
	the method further comprising determining a temperature difference between a minimum temperature of the determined temperatures characterizing the submodules and the determined temperature characterizing a reference submodule of the sorted list; and 
wherein, upon the temperature difference being determined to be greater than a predetermined threshold value, the one remaining submodule is a submodule, of the subset of the n submodules, for which the minimum temperature has been determined 

Claim 8 (Currently Amended):  The method according to claim 6, 
the method further comprising determining a temperature difference between a minimum temperature of the determined temperatures characterizing the submodules and the determined temperature characterizing a reference submodule of the sorted list; and 
wherein upon determining that the temperature difference is smaller than a predetermined threshold value, the one remaining submodule is of the subset of the n submodules

Claim 9 (Currently Amended):  A modular multilevel converter, the modular multilevel converter comprising a control unit and an arm with a plurality of submodules; wherein:
	each of the plurality of submodules comprises a respective capacitor; and
	the control unit is configured to, for each of a plurality of subsequent periods: 
		sample a value of a reference voltage;
		determine an integer number n of submodules of the plurality of submodules required to approximate the sampled value;
		for each submodule of a subset of the n submodules of the plurality of submodules, determine a temperature characterizing the respective submodule;
		insert all submodules of the subset of the n submodules except for one remaining submodule;
		determine, depending on the determined temperatures, a duty ratio; and
		inserting the one remaining submodule for a duration given by the duty ratio, 
wherein a minimum temperature of the determined temperatures is identified and the duty ratio is determined depending on the minimum temperature.

Claim 10 (Previously Presented):  The modular multilevel converter according to claim 9, wherein each of the plurality of submodules comprises a respective switching arrangement configured to insert, bypass, and block the respective submodule.

Claim 11 (Currently Amended):  The modular multilevel converter according to claim 10
	the switching arrangement of one of the plurality of submodules comprises a first switching element and a second switching element;
	the first switching element, the second switching element, and the capacitor of the respective submodule are arranged according to a half-bridge topology.

Claim 12 (Previously Presented):  The modular multilevel converter according to claim 11, wherein the control unit is configured to, for inserting one of the plurality of submodules, close the first switching element and open the second switching element of the respective submodule such that the capacitor of the respective submodule is capable of being charged or discharged.

Claim 13 (Currently Amended):  The modular multilevel converter according to claim 10, wherein the switching arrangement of one of the submodules comprises at least one insulated gate bipolar transistor.



Reasons for allowance
5.	Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-8; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method for operating a modular multilevel converter (MMC), the method comprising controlling a plurality of submodules of an arm of the MMC for a plurality of subsequent periods, each of the plurality of submodules comprising a respective capacitor, wherein the controlling operation comprises, for each of the subsequent periods: sampling a value of a reference voltage; determining an integer number n of submodules of the plurality of submodules required to approximate the sampled value; for each submodule of a subset of the n submodules of the plurality of submodules, determining a temperature characterizing the respective submodule; inserting all submodules of the subset of the n submodules except for one remaining submodule; determining, depending on the determined temperatures, a duty ratio; and inserting the one remaining submodule for a duration given by the duty ratio, wherein a minimum temperature of the determined temperatures is identified and the duty ratio is determined depending on the minimum temperature”. As recited in claims 1-8.

Claims 9-13; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A modular multilevel converter, the modular multilevel converter comprising a control unit and an arm with a plurality of submodules; wherein: each of the plurality of submodules comprises a respective capacitor; and the control unit is configured to, for each of a plurality of subsequent periods: sample a value of a reference voltage; determine an integer number n of submodules of the plurality of submodules required to approximate the sampled value; for each submodule of a subset of the n submodules of the plurality of submodules, determine a temperature characterizing the respective submodule; insert all submodules of the subset of the n submodules except for one remaining submodule; determine, depending on the determined temperatures, a duty ratio; and inserting the one remaining submodule for a duration given by the duty ratio, wherein a minimum temperature of the determined temperatures is identified and the duty ratio is determined depending on the minimum temperature”. As recited in claims 9-13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839